ITEM 77O Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund On March 19, 2013, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 21,570 common shares of beneficial interest issued by Hospitality Properties Trust (CUSIP No. 44106M102) (the "Common Shares") at a purchase price of $25.55 per share including an underwriting discount of $1.0858 per share. The Common Shares were purchased from Morgan Stanley & Co. LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Morgan Stanley & Co. LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Wells Fargo Securities, LLC Citigroup Global Markets Inc. Jefferies LLC RBC Capital Markets, LLC UBS Securities LLC BB&T Capital Markets, a division of BB&T Securities, LLC Janney Montgomery Scott LLC JMP Securities LLC MLV & Co. LLC Oppenheimer & Co. Inc. BNY Mellon Capital Markets, LLC Capital One SouthCoast, Inc. Comerica Securities, Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. SMBC Nikko Capital Markets Limited TD Securities (USA) LLC The Huntington Investment Company Craig-Hallum Capital Group LLC PNC Capital Markets LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 18, 2013. These materials include additional information about the terms of the transaction.
